CHAISSON, J.
Dissents, with Reasons.
It is well settled under the Louisiana law of usufructs that there is no usufruct that arises by operation of law in Louisiana in favor of a surviving spouse over a deceased spouse’s separate property. There was no reasonable argument under the facts of this case that Mr. Jones’ usu-fruct was a legal usufruct created at the time of Mrs. Jones’ death. In my opinion, the pursuit of an untenable legal argument which results in no recovery for the client outweighs all other Williamson factors considered in setting an appropriate attorney fee. Accordingly, I would reduce the amount of attorney fees awarded in this case.